73 F.3d 372NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Nasser ZAREE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70407.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Nasser Zaree, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals' (BIA) decision finding him deportable and denying his applications for asylum and withholding of deportation pursuant to 8 U.S.C. Secs. 1158(a) and 1253(h).


3
On October 17, 1995, the BIA granted Zaree's motion to reopen deportation proceedings to allow him to apply for suspension of deportation pursuant to 8 U.S.C. Sec. 1254(a)(1), and remanded this matter to the immigration judge.  The BIA also found that as Zaree has been granted derivative asylee status pursuant to 8 C.F.R. Sec. 208.21(c), he may apply after one year for adjustment of status pursuant to 8 C.F.R. Sec. 209.2;  and if adjustment of status is granted, he may move to terminate deportation proceedings.


4
Accordingly, the petition for review is DENIED as moot.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3